DETAILED ACTION
Status of Claims
This communication is in response to applicant’s response filed on 03/01/2021.
Claims 1, 3-6, 8-17, and 19-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of US Provisional Application No. 62625963 filled on 02/02/2018.  Applicant's claim for the benefit of this prior-filed application is acknowledged.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a claim limitation including “generation of one or more blockchain transactions to enable a transfer to be made with respect to the asset, wherein the at least one condition defines a minimum price floor, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor.” This judicial exception is not integrated into a practical application because the claims simply implement the abstract idea in a novel technological environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial 
The apparatus Claims 1 and 6, as well as their respective dependent Claims 2-5 and 7-13, recite a smart contract as a component limitation. Contracts are abstract ideas grouped as certain methods of organizing human activity, more specifically, they are representative of the subgroup including commercial and/or legal interactions. A contract is not patentable because it is a series of actions taken by humans where actions are determined based on abstract legal, commercial, and/or economic considerations. “Smart” contracts are software written to implement the aspects of contracts which can be automated and to execute those automated aspects under specified conditions, but essentially include the abstract elements of the contract which are not patentable. The claim limitation including “generation of one or more blockchain transactions to enable a transfer to be made with respect to the asset, wherein the at least one condition defines a minimum price floor, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor” is representative of common contract generation and contractual conditions. This judicial exception is not integrated into a practical application because:
1.	The processor limitation included in the claims serves as no more than a generic computer programmed to perform conventional computer functions (eg setting and/or comparing values) and lacks integration into an application beyond the implementation of the abstract idea. See MPEP § 2106.5(b) 
2.	The claims merely invoke a general computer to apply an existing process (ie transfer of an asset when contract conditions are met), using the limitation of the programming on a processor as the functional equivalent of mere instructions to apply the abstract idea. See MPEP § 2106.05(f)

4.	The registry element as claimed is a broad description of any blockchain where a relevant asset can have its ownership recorded. The blockchain itself serves as the registry. A blockchain is merely data. Designating a blockchain as the manner of recordation is merely an exercise in selecting a particular data source to be manipulated, which is also insignificant extra-solution activity. See MPEP § 2106.5(g)
5.	The blockchain and computer-implementation elements of the claims serve only as a limitation to apply the abstract idea within a specific technological environment. See MPEP § 2106.05(h)
The claims do not include additional elements which would elevate the invention to be significantly more than the judicial exception because they fail to introduce an inventive concept. In addition to the circumstances discussed above, it is additionally apparent that the asset and registry elements would be considered well-understood, routine, and conventional activities within the industry.
Specifically, the registry element is just a description for a blockchain, the environment upon which the claimed invention relies, presumably one with smart contract capabilities. The element describes no additional activity or functionality for this blockchain, only referencing the common concept of blockchain transactions and an assumed capability for smart contract execution, each of which is embedded within the relevant blockchain technologies themselves (see “Whitepaper: Smart Contracts and Distributed Ledger - A Legal Perspective,” ISDA Linklaters, § Defining Smart Contracts, pgs 
The asset element also functions as a description of a common functionality within a blockchain. In this case, the asset can either be virtual or represented virtually. Virtual assets would include cryptocurrency, which the applicant references in their preferred embodiments. While virtually represented assets could include tokens representing ownership, which the applicant does not reference but falls within the broadest reasonable interpretation of the claimed asset elements. Cryptocurrency is probably the most well-understood, routine, and conventional activity within the blockchain technological environment and a given amount of cryptocurrency is, in fact, “an asset comprising a plurality of private cryptographic keys, wherein each private cryptographic key in the plurality of private cryptographic keys is associated with an owner of the asset.” A given amount of cryptocurrency comprising an asset can exist across multiple keys associated to a user, a concept usually described as a cryptocurrency wallet or similarly (see “Crypto Wallets Explained,” https://cointelegraph.com/explained/crypto-wallets-explained)
The process Claim 14 recites the generation of a smart contract as a step limitation. As described above, smart contracts are abstract ideas in the grouping of certain methods of human behavior and subgrouping of commercial and/or legal interactions. This judicial exception is not integrated into a practical application because the claim merely invokes general computer and blockchain functionality to apply an existing process (ie transfer of an asset when contract conditions are met). The additional elements are steps which correspond directly to equivalent elements described within Claim 1 (see analysis under the same heading, above). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as previously analyzed for Claims 1 and 6. Presenting the claims in the form of a process fails to incorporate the 
Considering these individual elements and as a whole, the claimed invention thus does not amount to significantly more than the abstract idea of a legal or commercial contract. Generically implementing these ideas within the blockchain technological environment without additional elements fails to render the claimed invention patentable. 

Claims 3 - 5, 8 - 13, 15 - 16, and 19 - 20 are also rejected under 35 U.S.C. 101 because they fail to render Claims 1, 6, and/or 14 patentable under 35 U.S.C. 101 and upon one of which each is directly or indirectly dependent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over the international patent application publication Trevethan, Thomas “Smart Contract Execution Using Distributed Coordination” WO 2019/058240 A1 in view of the non-patent publication Clark et al “Financial Cryptography and Data Security, FC2016 International Workshops, BITCOIN, VOTING, and WAHC” February 26 2016, LNCS 9604, Revised Selected Papers, Springer.
Claim 1 (Amended) -
Trevethan discloses a computer-implemented system for blockchain enforced conditional transfer (see Trevethan pg 4, line 27 & pg 5, line 1, referencing a blockchain cryptocurrency transfer occurring when conditions are met) comprising of:  
an asset comprising a plurality of private cryptographic keys, wherein each private cryptographic key in the plurality of private cryptographic keys is associated with an owner of the asset (see Trevethan pg 2, line 3, where an asset is associated with a user/owner; pg 4, line 11, giving example of a private key to validate ownership of an asset; and pg 7, line 4, referencing a plurality of public/private key pairs used to achieve the whole outcome of a contract).
Trevethan discloses a registry comprising a plurality of public cryptographic keys wherein each public cryptographic key in the plurality of public cryptographic keys corresponds to a private cryptographic key in the asset's plurality of private keys, and is associated with a redeem script hash that is identified within an unspent blockchain transaction (see Trevethan pg 1, line 25, identifying blockchain, generally, as a ledger which functions as a registry for all assets accounted for by the blockchain; pg 2, line 7, referencing the hashing functionality of blockchains; pg 3, line 7, referencing the unspent transaction output; pg 2, line 10, referencing the redeem scripts for transactions common to blockchain technology; and pg 4, line 11, specifying the use of cryptographic key pairings as a possible embodiment).
Trevethan discloses a smart contract comprising at least one condition relating to an automated generation of one or more blockchain transactions to enable a transfer to be made with respect to the asset, (see Trevethan pg 4, line 5, referencing automatic execution; pg 4, line 7, referring to transfer of an unspent portion of the asset; pg 4, line 19, identifying the use of conditions in order to conduct the transaction). 
Trevethan does not disclose the limitation wherein the at least one condition defines a minimum price floor of a pre-determined acceptable price volatility variance, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor and does not occur if the transaction price is less than the minimum price floor. 
 wherein the at least one condition defines a minimum price floor of a pre-determined acceptable price volatility variance, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor and does not occur if the transaction price is less than the minimum price floor. (By disclosing, the use of a price threshold as an element controlling the execution of a smart contract. see Clark pg 84, Fig. 2, using a minimum price as the condition for transfer in a smart contract and referring to the example operation as “simple” to indicate a common exchange method of low complexity). The Clark reference cites the utility and power of smart contracts as a motivation for using them to implement financial exchanges such as the demonstrated asset exchange.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the well-known methods for generation of a smart contract and the use of a price floor as a contractual condition as disclosed by Clark because it will allow to control transaction with price threshold. Further, one of ordinary skill would have recognized the predictability of results (see MPEP 2143(I)(A)).
Trevethan discloses the element of one or more processors programmed to execute the at least one condition of the smart contract (see Trevethan pg 10, line 15, describing the embodiment of a processor to execute the claimed smart contract implementation method).
Claim 3 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 1. Trevethan also discloses the additional limitation of a storage medium for storing a price of the asset at a particular time (see Trevethan pg 38, line 19, describing an embodiment where the instructions are stored on a computer-readable medium). Trevethan does not disclose the element wherein the minimum price floor is a certain increment or percentage relative to the price of the asset at the particular time. However, Clark teaches the use of a third party trusted price mechanism to call the price at a specific moment. Clark pg 84, Figure 2, referencing a third-party trusted price mechanism) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the price floor to a function of that price (a substitution of the price which would also yield a predictable outcome). The motivation for setting the price threshold in that manner would be to facilitate this common, well-understood asset exchange consideration.
Claim 4 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 3. Trevethan does not disclose the additional limitation wherein the minimum price floor is pegged to a price of a certain currency or commodity. However, Clark teaches the use of price thresholds in executing smart contracts. (see Clark pg 84, Figure 2) Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the price in a particular currency or any such medium (a common consideration in most forms of modern trade). The motivation to do so would be to enable functional trade or exchange within any known market.
Claim 5 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 1. Trevethan does not disclose the additional limitation wherein the at least one condition further defines a maximum price ceiling, wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor and less than the maximum price ceiling, and wherein the minimum price floor and the maximum price ceiling are each at a certain increment or percentage relative to a price of the asset at a particular time. Clark teaches the use of a price threshold as an element controlling the execution of a smart contract (see Clark pg 84, Fig. 2, using a minimum price as the condition for transfer in a smart contract and referring to the example operation as “simple” to indicate a common exchange method of low complexity). The Clark reference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a price floor and ceiling each of which represent common thresholds which are used to determine when and how to execute a contract. (see MPEP 2123 (I); in determining that that a price floor and ceiling would have been reasonably suggested to one of ordinary skill as a common consideration with the formation of contracts). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the well-known methods for generation of a smart contract and the use of a price floor and ceiling as contractual conditions. Further, one of ordinary skill would have recognized the predictability of results (see MPEP 2143(I)(A)).
Clark also teaches the use of a third party trusted price mechanism to call the price at a specific moment. (see Clark pg 84, Figure 2, referencing a third-party trusted price mechanism) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the price floor and/or ceiling to a function of that price (a substitution of the price which would also yield a predictable outcome), including an increment or percentage. The motivation for setting the price threshold in that manner would be to facilitate this common, well-understood asset exchange consideration.
Claim 6 (Amended) -
Trevethan discloses a computer-implemented system for blockchain enforced conditional transfer (see Trevethan pg 4, line 27 & pg 5, line 1, referencing a blockchain cryptocurrency transfer occurring when conditions are met) comprising of:  
Trevethan discloses an asset comprising a plurality of private cryptographic keys, wherein each private cryptographic key in the plurality of private cryptographic keys is associated with an owner of the asset (see Trevethan pg 2, line 3, where an asset is associated with a user/owner; pg 4, line 11, giving example of a private key to validate ownership of an asset; and pg 7, line 4, referencing a plurality of public/private key pairs used to achieve the whole outcome of a contract).
Trevethan discloses a registry comprising a plurality of public cryptographic keys wherein each public cryptographic key in the plurality of public cryptographic keys corresponds to a private cryptographic key in the asset's plurality of private keys, and is associated with a redeem script hash that is identified within an unspent blockchain transaction (see Trevethan pg 1, line 25, identifying blockchain, generally, as a ledger which functions as a registry for all assets accounted for by the blockchain; pg 2, line 7, referencing the hashing functionality of blockchains; pg 3, line 7, referencing the unspent transaction output; pg 2, line 10, referencing the redeem scripts for transactions common to blockchain technology; and pg 4, line 11, specifying the use of cryptographic key pairings as a possible embodiment).
Trevethan discloses a smart contract comprising at least one condition relating to an automated generation of one or more blockchain transactions to enable a transfer to be made with respect to the asset, (see Trevethan pg 4, line 5, referencing automatic execution; pg 4, line 7, referring to transfer of an unspent portion of the asset; pg 4, line 19, identifying the use of conditions in order to conduct the transaction). 
Trevethan does not disclose the limitation wherein the at least one condition defines a permitted use of the asset, and wherein the permitted use corresponding to a permitted category selected from a group consisting of permitted location-based identifiers of a transferee, permitted businesses, and permitted time period, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction category complies with the permitted category. However Clark teaches wherein the at least one condition defines a permitted use of the asset, and wherein the permitted use corresponding to a permitted category selected from a group consisting of permitted location-based identifiers of a transferee and permitted businesses, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction category complies with the permitted category (By disclosing, the use of conditions to control the execution of a smart contract. see Clark pg 84, Fig. 2, using a minimum price as the condition for transfer in a smart contract and referring to the example operation as “simple” to indicate a common exchange method of low complexity). The Clark reference cites the utility and power of smart contracts as a motivation for using them to implement financial exchanges such as the demonstrated asset exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conditions set forth in the claim. Location-based identifiers, such as IP Addresses, are commonly used to verify identity and authority for digital activities. Certain types of businesses, often determined by state licensing, are commonly permitted or restricted from certain activities and transactions based on their nature; for example, law firms are able to make and negotiate legal transactions that other businesses cannot. Restricting a transaction based upon a specified time window is also a common condition typical to contracts, such as options to buy or first refusal. (see MPEP 2123 (I); in determining that time, location, and occupational/business class permissions are common considerations with the formation would have been reasonably suggested to one of ordinary skill as a common consideration with the formation of contracts). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the well-known methods for generation of a smart contract and the use of a price floor as a contractual condition. Further, one of ordinary skill would have recognized the predictability of results (see MPEP 2143(I)(A)).
Trevethan discloses the element of one or more processors programmed to process the redeem script hash and execute the at least one condition of the smart contract (see Trevethan pg 10, line 15, 
Claim 8 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 6. Neither Trevethan nor Clark specifically disclose the additional limitation wherein the permitted category for permitted location-based identifiers is at least one approved IP address. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that IP addresses are commonly used location-based identifiers for “computer-implemented” activities, including both blockchain transactions and other digital asset transfers. Combining well known elements in the prior art with predictable results does not render an invention patentably distinct.
Claim 9 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 6. Neither Trevethan nor Clark specifically disclose the additional limitation wherein the permitted category for permitted businesses is based on a standard classification for businesses. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that certain asset exchange transactions are restricted to certain types of businesses and that those businesses can generally be differentiated using standard classification methods. Combining well known elements in the prior art with predictable results does not render an invention patentably distinct.
Claim 10 (Amended) -
The combination of Trevethan and Clark teaches all the elements of Claim 6. Trevethan does not specifically disclose the additional limitation wherein the at least one condition further defines a minimum price floor of pre-determined acceptable volatility, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor. Clark teaches the use of a price threshold as an element Clark pg 84, Fig. 2, using a minimum price as the condition for transfer in a smart contract and referring to the example operation as “simple” to indicate a common exchange method of low complexity). The Clark reference cites the utility and power of smart contracts as a motivation for using them to implement financial exchanges such as the demonstrated asset exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a price floor and a price ceiling each represent common thresholds upon which the determination to execute a contract hinge. (see MPEP 2123 (I); in determining that that a price floor would have been reasonably suggested to one of ordinary skill as a common consideration with the formation of contracts). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the well-known methods for generation of a smart contract and the use of a price floor as a contractual condition. Further, one of ordinary skill would have recognized the predictability of results (see MPEP 2143(I)(A)).
Claim 11 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 10. Trevethan also discloses the additional limitation in which the system is further comprising a storage medium for storing a price of the asset at a particular time (see Trevethan pg 38, line 19, describing an embodiment where the instructions are stored on a computer-readable medium). Trevethan does not disclose the limitation where the minimum price floor is a certain increment or percentage relative to the price of the asset at the particular time. However, Clark teaches the use of a third party trusted price mechanism to call the price at a specific moment. (see Clark pg 84, Figure 2, referencing a third-party trusted price mechanism) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the price floor to a function of that price (a substitution of the price which 
Claim 12 (Amended) -
The combination of Trevethan and Clark teaches all the elements of Claim 6. Trevethan does not disclose the additional limitation wherein the at least one condition further defines a maximum price ceiling of pre-determined acceptable volatility, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is less than the maximum price ceiling. Clark teaches the use of a price threshold as an element controlling the execution of a smart contract (see Clark pg 84, Fig. 2, using a minimum price as the condition for transfer in a smart contract and referring to the example operation as “simple” to indicate a common exchange method of low complexity). The Clark reference cites the utility and power of smart contracts as a motivation for using them to implement financial exchanges such as the demonstrated asset exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a price ceiling as a common threshold which would often be used to determine when and how to execute a contract. (see MPEP 2123 (I); in determining that that a price ceiling would have been reasonably suggested to one of ordinary skill as a common consideration with the formation of contracts). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the well-known methods for generation of a smart contract and the use of a price ceiling as a contractual condition. Further, one of ordinary skill would have recognized the predictability of results (see MPEP 2143(I)(A)).
Claim 13 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 12. Trevethan also discloses the additional limitation where the system is further comprising a storage medium for storing a price of the asset at a particular time. Trevethan does not disclose the limitation where the maximum price ceiling is a certain increment or percentage relative to the price of the asset at the particular time. However, Clark teaches the use of a third party trusted price mechanism to call the price at a specific moment. (see Clark pg 84, Figure 2, referencing a third-party trusted price mechanism) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the price floor to a function of that price (a substitution of the price which would also yield a predictable outcome). The motivation for setting the price threshold in that manner would be to facilitate this common, well-understood asset exchange consideration.
Claim 14 (Amended) -
The combination of Trevethan and Clark teaches all the elements of Claim 1, and Claim 14 is a method where each step is correlated to implementing the system claimed in Claim 1.
Trevethan discloses defining an asset comprising a plurality of private cryptographic keys, wherein each private cryptographic key in the plurality of private cryptographic keys is associated with an owner of the asset (see Trevethan pg 2, line 3, where an asset is associated with a user/owner; pg 4, line 11, giving example of a private key to validate ownership of an asset; and pg 7, line 4, referencing a plurality of public/private key pairs used to achieve the whole outcome of a contract);
Trevethan discloses generating a registry comprising a plurality of public cryptographic keys wherein each public cryptographic key in the plurality of public cryptographic keys corresponds to a private cryptographic key in the asset's plurality of private cryptographic keys, and is associated with a redeem script hash that is identified within an unspent blockchain transaction (see Trevethan pg 1, line 25, identifying blockchain, generally, as a ledger which functions as a registry for all assets accounted for by the blockchain; pg 2, line 7, referencing the hashing functionality of blockchains; pg 3, line 7, referencing the unspent transaction output; pg 2, line 10, referencing the redeem scripts for transactions common 
Trevethan discloses generating a smart contract comprising at least one condition relating to the automated generation of one or more blockchain transactions to enable a transfer to be made in respect of the asset (see Trevethan pg 4, line 5, referencing automatic execution; pg 4, line 7, referring to transfer of an unspent portion of the asset; pg 4, line 19, identifying the use of conditions in order to conduct the transaction). 
Trevethan does not disclose the limitation wherein the at least one condition defines a minimum price floor, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor of a pre-determined acceptable price volatility variance. 
However Clark teaches wherein the at least one condition defines a minimum price floor, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor of a pre-determined acceptable price volatility variance. (By disclosing, the use of a price threshold as an element controlling the execution of a smart contract. see Clark pg 84, Fig. 2, using a minimum price as the condition for transfer in a smart contract and referring to the example operation as “simple” to indicate a common exchange method of low complexity). The Clark reference cites the utility and power of smart contracts as a motivation for using them to implement financial exchanges such as the demonstrated asset exchange.
Trevethan discloses using one or more processors to process the redeem script hash and execute the at least one condition of the smart contract (see Trevethan pg 10, line 15, describing the embodiment of a processor to execute the claimed smart contract implementation method).
Claim 15 (Original) -
wherein the at least one condition further defines a maximum price ceiling, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction price is greater than the minimum price floor and less than the maximum price ceiling. Clark teaches the use of a price threshold as an element controlling the execution of a smart contract (see Clark pg 84, Fig. 2, using a minimum price as the condition for transfer in a smart contract and referring to the example operation as “simple” to indicate a common exchange method of low complexity). The Clark reference cites the utility and power of smart contracts as a motivation for using them to implement financial exchanges such as the demonstrated asset exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a price floor and ceiling each of which represent common thresholds which are used to determine when and how to execute a contract. (see MPEP 2123 (I); in determining that that a price floor and ceiling would have been reasonably suggested to one of ordinary skill as a common consideration with the formation of contracts). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the well-known methods for generation of a smart contract and the use of a price floor and ceiling as contractual conditions. Further, one of ordinary skill would have recognized the predictability of results (see MPEP 2143(I)(A)).
Claim 16 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 14. Trevethan also discloses the additional limitation for a step comprised of retrieving a price of the asset at a particular time from a storage medium (see Trevethan pg 38, line 19, describing an embodiment where the instructions are stored on a computer-readable medium). Trevethan does not specifically disclose the determining the minimum price floor as a certain increment or percentage relative to the price of the asset at the particular time. Clark teaches the use of a third party trusted price mechanism to call the price at a specific moment. (see Clark pg 84, Figure 2, referencing a third-party trusted price mechanism) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the price floor to a function of that price (a substitution of the price which would also yield a predictable outcome). The motivation for setting the price threshold in that manner would be to facilitate this common, well-understood asset exchange consideration.
Claim 17 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 14. Trevethan does not specifically disclose the additional limitations wherein the at least one condition further defines a permitted use of the asset, the permitted use corresponding to a permitted category selected from a group consisting of permitted location-based identifiers of a transferee, permitted businesses, and permitted time period, and wherein the automated generation of one or more blockchain transactions to enable a transfer of the asset occurs if a transaction category corresponds to the permitted category. Clark teaches the use of conditions to control the execution of a smart contract (see Clark pg 84, Fig. 2, using a minimum price as the condition for transfer in a smart contract and referring to the example operation as “simple” to indicate a common exchange method of low complexity). The Clark reference cites the utility and power of smart contracts as a motivation for using them to implement financial exchanges such as the demonstrated asset exchange.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conditions set forth in the claim. Location-based identifiers, such as IP Addresses, are commonly used to verify identity and authority for digital activities. Certain types of businesses, often determined by state licensing, are commonly permitted or restricted from certain activities and transactions based on their nature; for example, law firms are able to make and negotiate 
Claim 19 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 17. Neither Trevethan nor Clark specifically disclose the additional limitation wherein the permitted category for permitted location-based identifiers is at least one approved IP address. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that IP addresses are commonly used location-based identifiers for “computer-implemented” activities, including both blockchain transactions and other digital asset transfers. Combining well known elements in the prior art with predictable results does not render an invention patentably distinct.
Claim 20 (Original) -
The combination of Trevethan and Clark teaches all the elements of Claim 17. Neither Trevethan nor Clark specifically disclose the additional limitation of a step verifying if the transaction category corresponds to the permitted category. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that certain asset exchange transactions are restricted to certain categories and that verifying those categories would be an essential step for conducting a transaction. Combining well known .
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. Applicant argues that the rejections improperly cite the claims as directed to an abstract idea. However, Applicant relies upon reasoning that is readily distinguished from the deficiencies of the present claims. Further, Applicant argues that the cited prior art does not fully disclose the elements of the claims. These arguments attempt to make distinctions but fail to address the basis of the rejections. Specific responses are explained below.
It appears that the Applicant is attempting to apply the reasoning of Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336-37, 118 USPQ2d 1684, 1689-90 (Fed. Cir. 2016) or “Enfish,” as referenced in MPEP 2106. In Enfish, the Court determined that “the plain focus of the claims is on an improvement to computer functionality itself not on economic or other tasks for which a computer is used in its ordinary capacity... rather, they are directed to a specific improvement to the way computers operate”. (Enfish, LLC v. Microsoft Corp. @ 12).
When considering the Applicant’s contention that the claims are directed to improvements in technology and solution of technical problems using the Enfish reasoning, the question to be answered is “whether the focus of the claims is on a specific asserted improvement in the computer’s capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool.” That is, whether “the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.” A contention that a claimed invention provides an improvement to an existing technology is bolstered by the specification's teachings that the claimed invention achieves the asserted improvement.

Applicant also contends that the claims are patentable because they do not recite mental processes. However, the rejections do not cite the abstract idea grouping of mental processes; rather, they are directed towards the grouping of certain methods of human behavior. Merely implementing an abstract idea within a novel technological environment does not suffice as significantly more than an abstract idea of the cited grouping, regardless of whether the specific technological functions could be performed in a human mind. Nor does the presence of an algorithm giving structure as to how the operations are implemented does not provide significantly more to the underlying idea.
It appears that the Applicant is attempting to apply the reasoning of Ex Parte Steven Charles Davis, Appeal No 2019-002664 (PTAB Aug 2019), referenced below as “Mastercard.” In Mastercard, the Board cited Alice and asked the question “whether the claim here does more than simply instruct the practitioner to implement the abstract idea … on a generic computer.” Id at 7.
When considering the Applicant’s contention that the claims are directed a practical application using the Mastercard and Alice reasoning, the necessary determination is whether the elements taken Id at 8). That is, whether “the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.” An ordered combination can be considered to be an improvement if it adds something that is not present when the steps are considered separately. See Id at 8.
The Applicant’s individual elements would be considered well-understood and conventional. They merely instruct the computer to operate the common steps for typical cryptographic methods, blockchain function, and smart contract operations. The specific conditions set in the smart contracts are not directed towards technological improvement; instead, as cited when addressing the previous argument, they are directed to instructing the technology to implement what is otherwise an economic/contractual solution (conditionally preventing and/or executing the transfer). Even then, setting conditions to execute a smart contract would be considered well-understood, routine, and conventional within the industry.
Similar to Mastercard, the specifically ordered combination of elements fail to add anything that isn’t present when they are considered individually. It would be well-understood, routine, and conventional for an ordinary practitioner to arrange these elements as presented. The ordering of elements in Claims 1 & 6 does not appear significant to the intended functionality; that is, once each element is in place the order in which they came into place does not factor into the claimed functions. In Claim 14, the order of elements is more relevant, being a process claim. Additionally, the order in each of the relevant claims would be considered well-understood, conventional, and routine. Thus, using the reasoning presented in Mastercard, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea toward a novel technological environment. See also Alice
It appears that appears that the Applicant is attempting to apply the reasoning of BASCOM Global Internet Servs. Inc. v AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir 2016), or “BASCOM.” In BASCOM, the Court determined that the relevant question was whether “the claims…preempt the use of the abstract idea,” within the novel technological environment. Id at 19. A patentable claim must transform the abstract idea rather than simply implement the idea using conventional activities.
When considering the Applicant’s contention that the claims are directed to an unconventional combination of configurations and operations, the necessary determination is whether the elements carve out a specific way of implementing the abstract idea. Id at 19. In BASCOM, the Court identified the physical and procedural location of the filtering as an unconventional element that distinguished the patent from other implementations of the abstract idea of filtering. Id at 19-20. Thus, even if a claim is directed at an abstract idea and even if it includes some conventional elements, it can still be considered patentable material where an unconventional element or arrangement provides an inventive concept. Id at 20.
The Applicant’s claims are directed at generalized contractual conditions routinely found in the execution of asset transfers. Sales contracts routinely use price ranges as conditional restrictions on transfers, both to initiate agreed upon terms and prevent undesired sales. Further, smart contracts are scripted sets of instructions which regularly utilize simple mathematical conditions, such as the variable comparisons claimed here, to determine whether and when to perform their functions. Contrary to Applicant’s presented reasoning, the claims provide no structure to implement an automated failsafe in the process beyond these conventional steps well-understood within the involved technologies (scripting languages, smart contracts, blockchain, etc). Further, the position of the relevant conditions are generally within the claimed smart contract elements, rather than at some specific location within the smart contract which would distinguish it from any other smart contract that uses a price threshold. Thus, Applicant’s claims would preempt the use of the underlying abstract idea (setting price BASCOM defendant. Id at 19. The addition of alternative conditions, such as some percentage of the price at a specific point in time or certain categories of transaction (eg purchase by a licensed merchant/entity), are similarly directed toward further elaborations of the same abstract idea (ie contractual conditions) and utilize the same conventional operations for their implementation.
Unlike BASCOM, the present application’s claims are directed to a series of well-understood and conventional steps with a combination that would preempt a general implementation of the abstract idea using smart contracts. The use of simple mathematical and/or Boolean comparators as conditions for the execution of the contract is an extension of the abstract idea and would be considered a well-understood mode of performance with respect to both smart-contracts and their underlying scripting languages. Unlike BASCOM, the claims and specification do not provide any specific ordering or feature with which an inventive concept can be recognized that distinguishes the claims from a generic implementation of the abstract idea. Thus, using the reasoning presented in BASCOM, the claims do not fulfill the conditions necessary to be considered patentable.
It appears the applicant is arguing that the addition of the terms “of a pre-determined acceptable price volatility variance” the minimum price floor condition of the smart contract element of the claims invalidates the Obviousness rejection. In order to determine whether this argument is valid, we must evaluate the amended claim language in light of the specification. The amended language does not appear directly in the specification and an immediate reference does not appear present. However, in evaluating the broadest reasonable interpretation of the phrase of a pre-determined acceptable price volatility variance, the phrase is consistent with the terms used in the specification. That is, as presented in the specification, a “price floor of a pre-determined acceptable price volatility variance” is indistinguishable from the original language (which set a price floor) which one of ordinary skill in the art 
Additionally, despite the Applicants claims otherwise, the originally cited passage in Smith explicitly includes a price floor as its example price threshold. Further, the transaction does not occur if the threshold check fails. Considering that the amended language does not change the limitations of the claim and that the Applicant’s argument against the original teachings of Smith are factually incorrect, the original grounds of rejection remain.
It appears that applicant is arguing that the cited prior art does not teach the use of both a price floor and price ceiling. However, the cited prior art provides a price floor as an example threshold. The cited reasoning is that one of ordinary skill would find it obvious to utilize a price ceiling and/or create multiple common thresholds, such as the presented price floor and ceiling combination. Likewise, it would have been obvious to one of ordinary skill to structure the contracts such that no transaction occurs when the exchange is unidirectional (rather than the example escrow-style exchange). Further, Trevethan discloses transactions where the transaction does not occur if the condition is not met and combining the teachings of Smith with the disclosures of Trevathan would also be obvious (Trevethan pg 3, line7, referencing locking scripts and conditional smart contract execution) and a person of ordinary skill in the relevant industries would be motivated to implement these common, well-understood features of general contracts, smart contracts, and scripting languages when implementing a smart contract for conditional transfers.
It appears that the Applicant is arguing that the rejections on Obviousness grounds are insufficient due to a lack of sufficient basis and/or unclear reasoning. Specifically, Applicant contends that the motivation for combining the teachings is insufficient. The reasoning is been clarified below.
The Court has provided a four prong test for Obviousness rejections based upon prior art, under Graham v. John Deere
Determine the scope and contents of the prior art
Determine the difference between the prior art and the claims
Determine the level of ordinary skill in the pertinent art
Evaluate evidence of secondary considerations, if any
The scope and contents of prior were established in citing Trevathan and Smith as references for the rejection. The differences between the prior art and the claims are identified in the original action, noting what is disclosed by the primary reference and taught by the secondary reference.
When determining the level of ordinary skill, the court has held that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 420, 82 USPQ2d 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Further, the court has held that “an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level.” Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). The cited prior art supports a level of ordinary skill in the industry which encompasses the technical implementation of blockchain or smart contract technologies and, as a whole, contemplates the specific limitations claimed in the present application.
Relevant secondary considerations to consider in favor of the Applicant’s claims would include failures to implement such a solution or, similar to what the Applicant argues, a long-felt but unsolved need. However, there is no serious suggestion that solving the problem has encountered any technical difficulties. Further, while the need might not have been explicitly solved, despite the real problem presented by the Applicant, the lack of explicit and/or records of attempted solutions in the prior art work against the notion that the presented problem is a significant problem in the industry.

It appears the Applicant is further arguing that the rejections for dependent Claims 3 - 5 provide insufficient basis for a finding of obviousness on similar grounds to its arguments in Claim 1. However, the reasoning provided uses the same Graham v Deere rationale as established for Claim 1 and incorporated with respect to the additional limitations presented.
With respect to Claim 3, the prior art teaches the use of a third-party trusted price mechanism as a means for evaluating a transaction. Further, using third parties to establish common pricing baselines is reasonably recognized as a common practice in exchange and trade (eg publicly traded stock prices or the use of third-party appraisals in real estate). Further, setting percentages of these prices as conditions for transfers is a common practice (see Options trading). On these grounds and the previously established Graham v Deere considerations, it is reasonable conclude that this is also a known technique being applied to a known device/method and the expected results predictable (as relied upon 
It appears the Applicant is further arguing that the rejection for independent Claim 6 provides insufficient basis for a finding of obviousness on similar grounds to its arguments vis-à-vis Claim 1. However, the reasoning provided uses the same Graham v Deere rationale as established for Claim 1 and incorporated with respect to the additional limitations presented.
With respect to Claim 6, we have established that the relevant person of ordinary skill has knowledge of the economic considerations commonly used to conditionally execute asset transfers, such as securities or cryptocurrency. Further, the relevant industry would likely necessitate that a person of ordinary skill has understanding and/or knowledge of any governing legal considerations. The claim substitutes common legal/regulatory/logistical considerations for the common economic considerations presented in previous claims. Specifically, location-based identifiers (eg addressing) and permitted businesses (eg licensing). Using these considerations as conditions for asset transfers would also qualify as applying a known technique to a known device/method with predictable results on the same basis as using the previously presented numerical comparators. They are immediately analogous to the price thresholds presented above (eg IP address ranges or license numbers). Claim 6 is otherwise analogous to Claim 1. Despite being directed to different problems, the cited prior art remains analogous, related, and relevant while establishing the level and condition of the prior art and providing 
Applicant also argues that the remaining claims are patentable for the same reasons. However, these arguments are not convincing on the same basis as previous claims. Namely, that the Graham v Deere considerations for obviousness have been observed, motivation can be reasonably ascertained from the prior art/level of ordinary skill, and the references disclose and/or teach all elements of the claimed invention(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FORTSON JR. whose telephone number is -571-272-0721.  The examiner can normally be reached on Mon-Friday, 10:00 AM – 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEHA PATEL/           Supervisory Patent Examiner, Art Unit 3685